Citation Nr: 9926517	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-51 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for adenopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which denied the benefits sought on appeal.  The record 
shows that during the course of appeal, the veteran withdrew 
a claim of entitlement to service connection for bilateral 
hearing loss.  That claim is therefore not before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No competent evidence has been submitted to demonstrate 
that the veteran has PTSD related to his period of active 
military active service.

3.  It is not shown that the veteran participated in combat, 
and the occurrence of an inservice stressor supporting a 
diagnosis of PTSD has not been objectively confirmed.

4.  No competent evidence has been submitted to demonstrate 
that the veteran has pseudofolliculitis barbae related to his 
period of active military service.

5.  No competent evidence has been submitted to demonstrate 
that the veteran has adenopathy related to his period of 
active military service.




CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for pseudofolliculitis barbae.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for adenopathy.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, 
pseudofolliculitis barbae, and adenopathy.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the claim for PTSD is well-
grounded and that the two remaining claims are not well-
grounded.

I. Factual Background

Service medical records reveal that when examined for 
enlistment into service in February 1987, the clinical 
evaluations were normal for all systems pertinent to the 
veteran's claims on appeal.  Service medical treatment 
records dated from December 1987 to March 1990 show that the 
veteran was treated for pseudofolliculitis barbae during that 
time.  No subsequent service medical records are referable to 
a pseudofolliculitis barbae condition, and there are no 
service medical records concerning PTSD or an adenopathy 
disorder.  A February 1991 mental health clinic record was 
negative for a psychiatric abnormality.  The claims file does 
not contain a separation examination report.

The veteran's service personnel records show that his 
specialty was aircraft armament systems specialist.  His 
decorations include an Air Force Outstanding Unit Award, Good 
Conduct Medal, and National Defense Service Medal.  The 
record does not show that the veteran was awarded the Combat 
Infantry Badge, Purple Heart, or any other decoration 
reflective of combat activity.  The record shows that the 
veteran served from August 1990 to February 1991 in support 
of Operation Desert Shield/Desert Storm.

Post service VA medical records and examination reports, 
dated from 1992 to 1998 are of record.  These records reflect 
treatment and examination for various complaints and 
conditions.  VA clinical records show that the veteran was 
seen in January 1992 for complaints that he had had swollen 
lymph nodes with pain in his neck for a week.  At that time 
he reported a history of relations with prostitutes in the 
past but no intravenous drug abuse.  The provisional 
diagnosis was cervical adenopathy.  

VA hospital records show multiple hospitalizations during the 
period from October 1994 to February 1995 for psychiatric 
complaints.  Diagnoses during this time included major 
depression, dysthymia, and cocaine abuse.

The report of a February 1995 VA examination for mental 
disorders shows a reported history of four hospitalizations 
between 1983 and 1995 for emotional problems including 
depression.  After examination, the diagnosis was bipolar 
disorder, depressed.

The report of a February 1995 VA examination shows that the 
veteran was evaluated for skin disorder.  Following 
examination, however, the diagnosis was that no skin 
condition was found, normal cutaneous examination.  

The report of a subsequent February 1995 VA skin examination 
at the dermatology clinic shows that the veteran was 
evaluated for complaints of a rash on the back and thighs, 
and on his face when he shaved.  He reported having a rash on 
the back and thighs since August 1990, and a beard rash that 
started in December 1987.  The veteran also complained of 
swelling of the submandibular and inguinal nodes four times 
per year, and complaints of having had a sore throat yearly.  
Following examination, the diagnoses were folliculitis; and 
pseudo folliculitis barbae by history.  

Another report of a February 1995 VA examination shows 
complaints that a rash developed in 1991 that became chronic 
and involved the scalp, facial area of the beard, posterior 
side of the shoulders, anterior chest wall and abdominal 
area, and anterior thighs bilaterally.  The veteran also 
reported complaints of a glandular swelling in the neck, 
which he first noticed in 1991.  Following examination, the 
diagnoses were probable pustular acne; and reactive 
adenopathy secondary to chronic scalp inflammation.

The report of an October 1995 VA examination for evaluation 
of post-traumatic stress disorder noted that the history 
within the report was as reported by the veteran and that the 
veteran's claims file was not available for review.  The 
report noted a history of hospitalizations both once before 
service at age 13, and after service four or five times.  The 
veteran indicated that one inservice stressor involved an 
occasion when he was asked to load ammunition, which he knew 
was to be used to kill people.  The veteran became upset 
while relating this story and left the examination.  The 
report indicates that the veteran's private therapist was 
contacted.  An August 1995 statement provided by that 
therapist, which was attached to the examination report was 
reviewed.  That statement noted a history of sleep 
disturbances that started while the veteran was serving in 
Saudi Arabia in 1991, but was associated with the veteran 
being upset about his previous service in Panama during war 
time there.  The statement noted that this resulted in 
depression from time of discharge and in subsequent 
psychiatric hospitalization in 1994.  The veteran also linked 
his symptoms to his role as a loader of munitions.  The 
statement contains diagnoses of major depression, PTSD, and a 
personality disorder with borderline narcissistic and 
dependent features.  After review of the therapist's 
statement, the examiner in the October 1995 examination 
provided an addendum to the October 1995 examination report.  
The addendum, dated in November 1995, concludes that data in 
the therapist's statement was consistent with findings during 
the VA examination, and with a diagnosis of PTSD.

During a March 1997 travel board hearing the veteran 
testified regarding his three claimed disorders that are the 
subject of this appeal.  He testified as to the treatment and 
symptoms of his PTSD.  He reported various inservice 
stressors related to his PTSD.  These included the different 
smells, the sight of unjust things in the news, gang members 
on the streets, music, and people who speak a different 
language.  He related hearing an explosion of a generator 
that woke him during service in Saudi Arabia, and seeing a 
man get burned to death while trying to drive an automobile 
full of explosives into his secured area.  He testified as to 
the current symptoms of his pseudofolliculitis; and of 
swelling of lymph nodes on his neck, which began immediately 
after service.  

The claims file contains numerous VA treatment records since 
the October 1995 VA examination, through 1998.  These 
treatment records include reports of psychiatric treatment, 
including hospitalization in May 1996, with diagnoses of 
dissociative disorder, history of PTSD, and history of 
alcohol dependency in the past; and hospitalization from June 
to July 1996, with a diagnosis of PTSD.   

Pursuant to a May 1997 Board remand, the RO has scheduled VA 
psychiatric and skin examinations and requested on two 
occasions that the veteran provide more detailed information 
concerning his claimed in-service stressors.  The RO provided 
the veteran with a detailed questionnaire to be filled out in 
this regard.  However, the veteran failed to show for the 
scheduled examinations or to respond to both requests for 
information regarding the claimed stressors.  




II. Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. While a disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The Board initially notes that a review of the veteran's 
claims file reveals that the veteran was scheduled to undergo 
VA medical examinations in 1998 in an effort to determine the 
presence, etiology, and severity of his claimed PTSD and skin 
disability.  However, a notation on the examination request 
form indicates that the veteran failed to report for these 
examinations.  No explanation was provided for this failure 
to report.  Given the veteran's failure to report, without 
good cause, for his scheduled examination, the Board 
determines that the veteran's claim must be decided on the 
evidence currently of record.  See 38 C.F.R. § 3.655 (1998) 
("[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.").

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 U.S.C.A. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); Manual M21-1, Part 
VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 (1994).  
Moreover, mere service in a combat zone does not support a 
diagnosis of post-traumatic stress disorder. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The veteran's military personnel records confirmed that he 
had active military service during the Persian Gulf War, but 
does not show that the veteran was engaged in combat with the 
enemy there, or in Panama during hostilities there.  In these 
circumstances, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Further, the Board notes that VA recently revised the 
criteria for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the DSM-IV.  
61 Fed. Reg. 52, 700 (1996) (codified at 38 C.F.R. § 4.125 
(1998)).  Although DSM-IV changes the requirements for 
establishing the sufficiency of a stressor for purposes of 
diagnosing PTSD, it bears emphasis that there must also be 
evidence establishing the occurrence of the stressor or 
stressors alleged by the veteran.  Cohen v. Brown, 10 Vet. 
App. at 142.

The veteran received a diagnosis of PTSD from a VA examiner 
in 1995. Therefore, the veteran has submitted a well-grounded 
claim for service connection. He has provided medical 
evidence of a current diagnosis of PTSD, lay evidence of a 
claimed noncombat, in-service stressor, and medical-nexus 
evidence generally linking his PTSD to his service. See 
Cohen. It is readily apparent, however, that the information 
relied upon by the physician as to stressors did not include 
any verified data, but was wholly derived from a history as 
provided by the veteran.  That history shows that the veteran 
reported to the examiner only one inservice stressor 
involving an occasion when the veteran reflected on the 
purpose of ammunition he was loading while performing his 
duties as an aircraft armament systems specialist.  The 
examiner was also aware of a stressor related by the veteran 
to his treating therapist, of "combat in Panama".  It 
follows that the diagnosis of PTSD at that time is flawed 
because it was necessarily predicated on a rendition of 
events that have not been verified by the record.  The Board 
notes that in Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1991), the U.S. Court of Veterans Appeals held that 
"neither the appellant's military specialty...nor his service 
records, disclose that the nature of his duties exposed him 
to a more than ordinary stressful environment..." and that it 
was "reasonable, therefore, for the [Board] to require, in 
this case, some corroboration of the events that appellant 
alleges happened to him...."  The Wood court further found 
that a veteran must accept some responsibility toward 
verification of the alleged stressors, and stated that the 
requirement to provide the requested names, dates and places 
concerning a stressor during active military service "does 
not place an impossible or onerous task [on the veteran].  
The duty to assist is not always a one-way street." Id. at 
193.  In this regard, the Board notes that the veteran failed 
to respond to RO requests in May 1997 and June 1998 for 
statements as to details of his claimed inservice stressors.

Therefore, the diagnosis of PTSD in this case is not 
determinative since it was made relying on an unsubstantiated 
history related by the veteran.  Swann v. Brown, 5 Vet. App. 
229 (1993).  The Board is entitled to be skeptical of a 
diagnosis of PTSD rendered several years following service 
based solely on a history related by the veteran, as the 
diagnosis can be no better than the facts alleged by him. 
Id.; see also Reonal v. Brown, 5 Vet.App. 458, 460-461 
(1993). (A medical opinion based upon an incomplete and 
inaccurate history is of no probative value.).  As there have 
been no recognized military citations or other supportive 
evidence that the veteran was engaged in combat, his 
statements are insufficient to establish the occurrence of 
any  stressors on that basis.  West v. Brown, 7 Vet. App. at 
70.  Further, the Board reiterates that the veteran has been 
provided ample opportunity, but has failed to present any 
details which would allow VA to attempt to substantiate his 
alleged stressors.

As the existence of a verified stressor in service has not 
been substantiated, 
the Board cannot accept the diagnosis of PTSD to be related 
to service.  The record does not include credible supporting 
evidence that a claimed inservice stressor actually occurred. 
The evidence now of record fails to show that the veteran has 
a current diagnosis of PTSD related to a verified inservice 
stressor.  Thus, this claim must be denied.  38 U.S.C.A. §§ 
1110, 1131, 5107(a); 38 C.F.R. § 3.303.

Regarding the claim for entitlement to service connection for 
pseudofolliculitis barbae, the veteran was treated during 
service for this condition.  Service medical records show 
that he was treated during a period from December 1987 
through March 1990, but not thereafter during service.  

Post-service there are no pertinent complaints or findings 
prior to a February 1995 VA examination, which contains a 
diagnosis of folliculitis, and of pseudofolliculitis barbae 
by history.  There is no competent evidence relating 
pseudofolliculitis to service. The veteran failed to report 
for a recently scheduled VA examination to determine the 
presence and etiology of any chronic skin disorder, including 
pseudofolliculitis barbae.  Any evidence which might have 
been obtained from the examination report cannot be 
considered. 

Indeed, the only evidence which purports to establish that 
the veteran currently suffers from a chronic 
pseudofolliculitis barbae disorder related to service, is the 
veteran's own contentions.  However, the United States Court 
of Veterans Appeals (Court) has held that lay persons, such 
as the veteran, while competent to provide an account of 
symptoms, are not qualified to offer evidence which requires 
medical knowledge, such as a diagnosis or opinion as to the 
cause of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he currently has chronic pseudofolliculitis 
barbae which had its onset during service cannot be accepted 
as competent evidence.

Regarding the veteran's claim of entitlement to service 
connection for adenopathy, the veteran's service medical 
records are entirely negative for any reported complaint, 
diagnosis, or treatment pertaining to adenopathy.  The first 
evidence pertaining to this claim is not until after service, 
in January 1992, when there is a provisional diagnosis of 
cervical adenopathy.  However, the most recent evidence 
available, from a February 1995 VA examination, shows only a 
diagnosis indicating that the veteran had a reactive 
adenopathy secondary to chronic scalp inflammation.  There is 
no competent evidence of any chronic scalp inflammation in 
service or competent evidence linking any present reactive 
adenopathy to service in any other way.  Again, the Board 
finds that the veteran's contention that he currently has 
from a chronic adenopathy disorder related to service cannot 
be accepted as competent evidence.  Id.  Moreover, as with 
the veteran's other claims, the veteran failed to report 
recently for a VA examination that may have helped to 
determine the presence and etiology of a chronic adenopathy 
disorder.  Therefore, the claims file lacks pertinent 
evidence that might have been obtained from a resulting 
examination report.

Regarding the pseudofolliculitis barbae and adenopathy 
claims, given the foregoing discussion, the Board finds that 
these claims for service connection for these claimed 
disorders must be denied as not well grounded.  As the duty 
to assist is not triggered here by the submission of well-
grounded claim, the Board finds that VA has no further 
obligation to develop any of the veteran's three claims.  See 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).



ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for adenopathy is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

